Citation Nr: 0413042	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer with 
postoperative residuals, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

This veteran served on active duty service from July 1950 to 
July 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 40 percent 
disability rating for a duodenal ulcer disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) ), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), is applicable to 
this appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A review of the record reflects that in October 2001, the 
veteran underwent VA examination to determine the nature and 
extent of his disability; however, the veteran's medical 
records were unavailable for the examiner's review.  It does 
not appear that he has been recently been afforded a thorough 
VA gastrointestinal examination.  There have been no recent 
laboratory studies undertaken to determine if the veteran 
suffered from anemia.   

The Board believes the veteran should be afforded a more 
contemporaneous examination, to include the examiner's review 
of the entire record, prior to a final adjudication of the 
veteran's claim.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Procelle v. Derwinski, 2Vet. App 629, 632 (1992).

In view of the foregoing, the case as REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, both VA and non-
VA, who treated the veteran for the 
service connected duodenal ulcer 
disability.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard

3.  After all above-requested records are 
received; the RO is to arrange for the 
veteran to undergo VA gastrointestinal 
examination to ascertain the nature and 
severity of the veteran's duodenal ulcer 
disability.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner should determine whether the 
veteran's duodenal ulcer is one of the 
following:

a.  severe; pain only partially 
relieved by standard by standard 
ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, 
with manifestations of anemia and 
weight loss productive of definite 
impairment of health, or

b.  moderately severe or less than 
severe but with impairment of health 
manifested by anemia and weight loss 
or recurrent incapacitating episodes 
averaging 10 days or more in 
duration at least 4 or more times a 
year

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in VCAA and any other 
applicable legal precedent, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




